



COURT OF APPEAL FOR ONTARIO

CITATION: Mitchell v. Lewis, 2017 ONCA 105

DATE: 20170207

DOCKET: C60938

Weiler, Rouleau and Roberts JJ.A.

BETWEEN

Ryan Mitchell, The Mitchell Consulting Group, and
The Mitchell Consulting Group Inc.

Plaintiffs (Appellants)

and

Robert Lewis, Wendy Lewis, Global Learning Group
Inc. also known as Global Learning Giving Initiative
also known as GLGI, Global Land Consortium Inc.
Ardoch Lake Developments Inc., Colonial
Chevrolet Ltd., 2168368 Ontario Inc., Digital
Consultation Management Services, and 2168368
Ontario Inc., carrying on business as Digital
Consultation Management Services

Defendants (Respondents)

Hossein Niroomand, for the appellants

Michael Magonet, for the respondents

COSTS ENDORSEMENT

[1]

On November 29, 2016, we allowed in part the appellants appeal from the
    motion judges July 31, 2015 order, striking out the appellants statement of
    claim. This Endorsement disposes of the costs of the appeal and of the motion
    below.  The motion judge granted the respondents partial indemnity costs in
    the amount of $20,000.

[2]

The appellants seek their partial indemnity costs of the appeal in the
    amount of $11,623.79, inclusive of taxes and disbursements. They submit that
    there should be no costs of the motion.

[3]

The respondents take no issue with the amount of the appellants costs
    but submit that there should be no costs of the appeal. With respect to the
    costs of the motion, the respondents submit that they should have their costs
    below, subject to a $5,000 reduction to reflect the appellants modest success
    on appeal.

[4]

We agree that there should be no costs of the appeal. The appellants
    modest success on appeal represented a further indulgence to correct the
    pleading deficiencies in their statement of claim that three previous iterations,
    the respondents
facta
, and a case conference with the motion judge
    had failed to remedy. Moreover, with the limited exceptions permitted on
    appeal, the motion judges order was upheld on appeal.

[5]

For the same reasons, other than the $5,000 reduction suggested by the
    respondents, we would not interfere with the motion judges costs order in
    favour of the respondents.

[6]

Accordingly, there shall be no costs of the appeal. The motion judges
    costs order is varied to provide that the costs of the motion shall be to the
    respondents in the amount of $15,000.00 inclusive of taxes and disbursements.

K.M. Weiler J.A.

Paul Rouleau J.A.

L.B. Roberts J.A.


